Citation Nr: 0700356	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  04-24 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service-connected right 
knee chondromalacia.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected right knee chondromalacia, for the period 
from June 1, 2004. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
October 1984, and from November 1986 to September 1992.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).  This case was remanded by the Board in 
October 2005 for additional development.


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's left knee disorder is related to his military 
service, or to a service-connected disorder.

2.  The veteran's service-connected right knee chondromalacia 
is manifested by limitation of motion to 110 degrees of 
flexion, with pain, and 0 degrees of extension.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  A left knee disorder is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310(a) (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for right knee chondromalacia have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in January 2003 satisfied the 
duty to notify provisions.  An additional letter was also 
provided to the veteran in October 2005, subsequent to 
remand.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 
No. 02-1814 (U.S. Vet. App. September 22, 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records and VA medical treatment 
records have been obtained.  VA examinations were provided to 
the veteran in connection with his claims.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Service Connection For A Left Knee Disorder

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for a disability which is shown to be proximately due to or 
the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by a service connected 
disability or (b) aggravated by a service connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) 
(en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

The veteran's service medical records include treatment for 
left knee conditions.  A September 1981 medical record stated 
that the veteran complained of pain in the left lower leg 
after a parachute jump the prior evening.  The pain was noted 
to be along the lateral length of the lower leg.  On physical 
examination, there was no gross edema, no erythema, and the 
knee had a normal range of motion.  The assessment was bruise 
and possible muscle strain of gastrocnemius.  A September 
1983 medical record stated that the veteran complained of 
left knee pain.  On observation, there was slight swelling of 
the medial "colcoteral," with abrasion and without 
ecchymosis.  Tenderness was demonstrated upon palpation and 
the veteran's gait was slightly affected.  The assessment was 
bruise, soft tissue.

A May 1988 medical record stated that the veteran complained 
of left knee pain since the previous day.  The veteran stated 
that he had been on leave, came back to duty, and ran 
physical training.  The veteran complained of soreness in the 
left knee, muscle, and hamstring.  On observation, there was 
pain in the knee, with trauma in the previous 72 hours.  The 
veteran's distal pulse and sensation were intact.  There was 
no open laceration, obvious deformity, or "pain within the 
hand" present.  The report stated that pain prevented weight 
bearing or normal motions.  A second May 1988 medical record 
stated that the veteran complained of left knee pain for the 
previous 2 days, as well as a hamstring pull, grinding, and 
popping in the knees.  The veteran stated that he had been 
weaker on his left knee after a football injury.  On physical 
examination, there was no swelling, deformity, or ecchymosis.  
There was a mild decreased range of motion secondary to pain 
and crepitation.  Lachman's and McMurray's tests were 
negative and there was no valgus or varus laxity.  The 
assessment was chondromalacia and hamstring pull.

On the veteran's August 1992 separation report of medical 
history, he indicated that he had previously had swollen or 
painful joints.

Subsequent to service discharge, a January 1994 VA medical 
examination report stated that the veteran had full range of 
movement in all joints, without swelling or effusions.  There 
was mild crepitus in both knees, slightly greater in the left 
than the right.  A second January 1994 VA medical examination 
stated that the veteran's left knee showed no evidence of 
muscular atrophy.  The veteran also had an intact McMurray 
examination and normal pulses.  He could ambulate with a 
normal heel-toe gait and had a normal stance phase and 
cadence.

A May 2001 VA outpatient medical report stated that the 
veteran complained of bilateral knee pain.  On x-ray 
examination, bilateral sunrise view showed "pretty exquisite 
lateral patellar tilt, but no subluxation."  The assessment 
was lateral compression syndrome from bilateral patellar 
tilt.  The veteran has been consistently diagnosed with 
multiple left knee conditions since May 2001.

In a January 2003 VA medical examination report, the veteran 
stated that during the 1980s, he landed on a runway during a 
parachute drop and "instantaneously" noticed pain in the 
knees, "more exquisite in the right knee than in the left 
knee."  The veteran stated that he had been treated for both 
knees during service, with the right always worse than the 
left.  On physical examination, the veteran' range of motion 
was 0 degrees to 140 degrees of flexion and 0 degrees of 
extension.  There was no painful joint motion.  The diagnosis 
did not discuss the veteran's left knee.

A November 2003 VA orthopedic consultation report stated that 
the veteran complained of bilateral knee pain for the 
previous 20 years.  The veteran stated that his only history 
regarding his knees was that he was a paratrooper and had a 
bad landing around 1982 or 1983.  He stated that since then 
he had chronic knee pain, which had recently gotten worse.

A March 2004 VA medical examination report stated that the 
veteran's service medical records had been reviewed.  The 
diagnosis was "mild degenerative osteoarthritis of the left 
knee with a trace of effusion which is inconsistent with an 
injury that occurred 20 years ago."

In a December 2004 VA outpatient medical report, the veteran 
stated that he had knee pain for the previous 20 years after 
having a parachuting accident when he landed hard on his feet 
on an airport runway.  He reported having pain ever since 
then and denied any other major injuries.

A second December 2004 VA outpatient medical report stated 
that the veteran complained of bilateral knee pain, greater 
in the left than the right.  On physical examination, the 
veteran walked with a symmetrical gait.  There was diffuse 
tenderness to palpation all over the knee, not particularly 
with patellofemoral manipulation and compression of both of 
the knees.  Both knees had a full range of motion.  There was 
no effusion, the ligaments were stable, and he had palpable 
pedal pulses distally.  Both joint lines were tender to 
palpation and with varus and valgus stress.  The report 
stated that x-rays taken in April 2004 demonstrated bilateral 
tracking patellas, but were otherwise negative.  It was noted 
that the radiology report indicated mild osteoarthritic 
changes.  The assessment was bilateral knee pain, left 
greater than right.

A January 2005 VA orthotic lab report stated that the veteran 
was being consulted for bilateral hinged knee orthosis.  He 
complained of pain on the lateral aspect of the patella.  The 
veteran ambulated and displayed genu varum at the midstance, 
bilaterally.  The report stated that the veteran was measured 
for bilateral unload/osteoarthritis knee orthosis.

A March 2005 VA outpatient medical report stated that the 
veteran had hinged knee braces, bilaterally.  The veteran 
stated that carrying heavy equipment or jumping off of high 
areas caused an increase in knee pain.  He stated that he was 
employed as a maintenance worker and had to "do a lot of 
stairs" which increased the knee pain.  On physical 
examination, the veteran walked with a symmetrical gait and 
there was "1+" effusion over the right knee.  There was no 
medial or later joint line tenderness, bilaterally.  On range 
of motion testing, extension was to 0 degrees and flexion was 
to 125 degrees to 130 degrees, with pain at the extremes.  
There was crepitus with range of motion.  The ligaments were 
stable with varus and valgus stress and with anterior and 
posterior drawer.  The assessment was bilateral knee pain, 
left worse than right.

In a transcript of a May 2005 videoconference hearing before 
the Board, the veteran testified that his knees were hurt in 
a parachute maneuver at Fort Bragg, North Carolina, in 1983 
or 1984.  He stated that after landing, his right knee was 
hurting bad and his left knee was sore.  The veteran stated 
that it was weeks before he sought treatment for the injury 
as his unit was in the field.  He stated that about 3 to 4 
weeks afterwards, he began going on sick call for treatment 
and that he went at least 20 times over 10 years.  The 
veteran stated that during service he never had a knee x-ray 
and the examiners told him it was "shin splints; the pain of 
running, all day heat."  He stated that he mentioned the 
left knee problem during his 1992 separation examination, 
performed at the Charleston VA Hospital.  The veteran stated 
that he started to feel more pain in 2000.  He also stated 
that he believed that the injury to his right knee aggravated 
the injury to his left knee due to an altered gait.

An April 2006 VA medical examination report stated that the 
veteran's claims file was reviewed.  The veteran stated that 
he left knee condition had an onset in 1983 after a parachute 
jump.  He reported that he had been more concerned about the 
right knee and had favored the left knee since then.  He 
stated that his left knee hurt during physical training and 
with knee bends.  The veteran stated that after discharge, 
there was pain in the center of the knee joint.  After range 
of motion examination, the report stated "[p]ain 
overreaction and guarding regarded as positive Waddells 
[sign], explain pain in lateral area of left knee consistent 
with lateral collateral ligament but no instability found. . 
. .  These are confounding symptoms not related to veteran's 
complaints."  An x-ray report showed normal bilateral knees.  
The diagnosis was normal left knee, with an additional 
comment of malingering.  The examiner commented "subjective 
symptoms, if true, are from continued overuse of the knee at 
current occupation and not a permanent aggravation from 
military duty."

The competent medical evidence of record does not show that 
the veteran's current left knee disorder is related to his 
active military service.  While left knee conditions were 
noted in the veteran's service medical records and he has a 
current diagnosis of a left knee disorder, there is no 
medical evidence of record that relates the current left knee 
disorder to military service.  The only medical evidence of 
record that address the etiology of the veteran's left knee 
disorder are the March 2004 and April 2006 VA medical 
examination reports.  The March 2004 report stated that the 
veteran's left knee disorder was "inconsistent with an 
injury that occurred 20 years ago."  The April 2006 report 
diagnosed a normal left knee and commented that the veteran's 
"subjective symptoms, if true, are from continued overuse of 
the knee at current occupation and not a permanent 
aggravation from military duty."  There is no medical 
evidence of record that relates any left knee disorder to 
military service.

The veteran also claims that his left knee disorder is 
related to his service-connected right knee disorder.  
However, as with the claim of direct service connection, 
there is no medical evidence of record that relates the 
veteran's left knee disorder to his right knee disorder.  

The veteran's statements alone are not sufficient to prove 
that his current left knee disorder is related to military 
service or to a service-connected disability.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As he is not a physician, the veteran is not competent to 
make a determination that his current left knee disorder is 
related to military service or to a service-connected 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As 
there is no medical evidence relating the veteran's left knee 
disorder to military service or to a service-connected 
disability, service connection for a left knee disorder is 
not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence that the veteran's left knee disorder is related to 
military service or to a service-connected disability, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

An Increased Evaluation For Service-Connected Right Knee 
Chondromalacia, 
For The Period From June 1, 2004

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  This involves a 
factual determination of the current severity of the 
disability.  Id. at 58.

Service connection for right chondromalacia was granted by a 
January 1994 rating decision and a noncompensable evaluation 
was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
effective September 29, 1992.  An October 1994 rating 
decision recharacterized the disability as right knee 
chondromalacia and continued the noncompensable evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

This appeal is based on a May 2003 rating decision which 
assigned a 10 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, effective December 12, 2002.  A 
subsequent May 2004 rating decision assigned an earlier 
effective date of December 12, 2001 to the 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
The rating decision also granted a 100 percent evaluation for 
convalescence in accordance with 38 C.F.R. § 4.30 under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, effective April 9, 
2004.  A 10 percent evaluation was then assigned under 38 
C.F.R. § 4.71a, Diagnostic Code 5257, effective June 1, 2004.  
The October 2005 Board decision denied entitlement to an 
evaluation in excess of 10 percent from December 12, 2002 to 
April 8, 2004.

A June 2004 VA outpatient medical report stated that the 
veteran complained of pain with going up or down stairs and 
was unable to do squats.  On physical examination, the 
veteran's right knee was nontender to palpation.  He was 
stable to varus and valgus stress and there was no fusion 
noted.  On range of motion testing, the veteran had extension 
of 0 degrees and flexion of 130 degrees.  The anterior and 
posterior Drawer tests were negative distally and 
neurovascularly intact.  The assessment was two weeks status 
post right knee arthroscopy, with lateral release 


and medial femoral condylar debridement; right knee patellar 
subluxation and lateral patellar compression syndrome; and 
medial femoral chondromalacia.

A December 2004 VA outpatient medical report stated that the 
veteran complained of pain in the right knee.  On physical 
examination, there was no edema in the veteran's extremities.  
The assessment was bilateral knee pain.

A second December 2004 VA outpatient medical report stated 
that the veteran complained of bilateral knee pain, greater 
in the left than the right.  On physical examination, the 
veteran walked with a symmetrical gait.  There was diffuse 
tenderness to palpation all over the knee, not particularly 
with patellofemoral manipulation and compression of both of 
the knees.  Both knees had a full range of motion.  There was 
no effusion, the ligaments were stable, and he had palpable 
pedal pulses distally.  Both joint lines were tender to 
palpation and with varus and valgus stress.  The report 
stated that x-rays taken in April 2004 demonstrated bilateral 
tracking patellas, but were otherwise negative.  It was noted 
that the radiology report indicated mild osteoarthritic 
changes.  The assessment was bilateral knee pain, left 
greater than right.

A third December 2004 VA outpatient medical report stated 
that the veteran complained that his knees bothered him when 
he went up and down stairs or did deep squats.  On physical 
examination, the veteran walked without any assistive device 
and without guarding.  His right knee active range of motion 
was from 15 degrees to 100 degrees.  Hamstring length was 
moderately short, bilaterally.

A January 2005 VA orthotic lab report stated that the veteran 
was being consulted for bilateral hinged knee orthosis.  He 
complained of pain on the lateral aspect of the patella.  The 
veteran ambulated and displayed genu varum at the midstance, 
bilaterally.  The report stated that the veteran was measured 
for bilateral unload/osteoarthritis knee orthosis.

A March 2005 VA outpatient medical report stated that the 
veteran had hinged knee braces, bilaterally.  The veteran 
stated that carrying heavy equipment or jumping off of high 
areas caused an increase in knee pain.  He stated that he was 
employed as a maintenance worker and had to "do a lot of 
stairs" which increased the knee pain.  On physical 
examination, the veteran walked with a symmetrical gait and 
there was "1+" effusion over the right knee.  There was no 
medial or later joint line tenderness, bilaterally.  On range 
of motion testing, extension was to 0 degrees and flexion was 
to 125 degrees to 130 degrees, with pain at the extremes.  
There was crepitus with range of motion.  The ligaments were 
stable with varus and valgus stress and with anterior and 
posterior drawer.  The assessment was bilateral knee pain, 
left worse than right.

In a transcript of a May 2005 videoconference hearing before 
the Board, the veteran stated that he was an industrial 
maintenance mechanic and was on his feet most of the day.  He 
stated that his right knee got more painful throughout the 
day.  The veteran stated that he had never had to leave work 
because of his knee, but had to sit down for periods of time.  
The veteran stated that in the previous year he had missed 
over 2 months of work, due to knee surgery, and that in the 
current year he had missed 4 days, partially due to doctor's 
appointments for his knees.  He stated that his knee had 
given out on him 3 to 4 times in the current year.  The 
veteran stated that he wore a brace, but had problems with 
blisters.  He stated that he experienced pain when stepping 
down on a shovel or kneeling.  The veteran reported that 
there were no immediate plans to do knee replacement surgery.

A July 2005 VA outpatient medical report stated that the 
veteran complained of bilateral knee pain.  He stated that 
his knee pain was "basically the same and that he has had 
some improvement but overall about the same."  On physical 
examination, the veteran's knees were ligamentously stable, 
bilaterally.  There was normal range of motion, bilaterally.  
The veteran was neurovascularly intact distally in the lower 
extremities, bilaterally.  There was mild crepitance over the 
patella of the right knee.  There was no obvious swelling of 
the right knee at the time of the examination.  There was 
palpable pain over the tubular mediolateral joint line.

The report stated that x-rays had been obtained that day 
which showed that the veteran had a lateralized patella, less 
so on the right.  Anterior-posterior x-rays showed minimal 
arthritis, bilaterally, with mild sclerosis of the medial 
joint line, but otherwise normal knees.  The assessment 
stated that the veteran was ligamentously stable, 
bilaterally, and that the only obvious x-ray findings 
appeared to be patellofemoral joint tilt on the left.  The 
plan stated that the veteran was to continue to wear his knee 
braces.

A November 2005 VA outpatient medical report stated that the 
veteran complained of right knee pain and instability "later 
in the day."  He stated that he had not been wearing his 
knee brace and that instability was more noticeable without 
it.  On range of motion testing, extension was full and 
flexion was to at least 125 degrees.  There was pain along 
both the medial and lateral joint line.  No effusion was 
noted and the veteran was stable to varus and valgus stress.  
He had negative anterior and posterior drawer and was 
neurovascularly intact distally.  The assessment was right 
knee degenerative disc disease, with a history of an 
arthroscopic lateral release and medial femoral condylar 
debridement.  The chondromalacia of the medial femoral 
condylar articular surface was grade 2 to 3, with continued 
pain.

An April 2006 VA medical examination report stated that the 
veteran complained of giving way and pain in the right knee.  
No deformity, instability, stiffness, or weakness was 
reported.  The veteran did not report episodes of 
dislocation, subluxation, or locking.  There was no effusion, 
motion was not affected, and there were no flare-ups or 
inflammation.  The veteran denied use of a leg brace, which 
the examiner noted was prescribed in Categorical Pain Relief 
Scale notes.

On physical examination, the veteran's weight-bearing joint 
was affected and his gait was normal.  On range of motion 
testing, extension was to 0 degrees, without pain and without 
additional limitation of motion on repetitive use.  Flexion 
was from 0 degrees to 140 degrees, with pain from 110 degrees 
to 140 degrees, and without additional limitation of motion 
on repetitive use.  There was no loss of a bone or part of a 
bone.  There was no inflammatory arthritis.  There were no 
bumps consistent with Osgood-Schlatter's disease, no 
crepitation, and no mass behind the knee.  There were no 
clicks, snaps, grinding, or instability.  A patellar 
abnormality was noted which was described as patellar 
mild/moderate dislocation laterally, abnormal tracking.  
There were no meniscus, tendon, bursa, or other knee 
abnormalities.  The report stated that there was "right knee 
pain 4 inches below the inferior patella.  These are 
confounding symptoms not related to the veteran's 
complaints."

The report gave an impression of normal bilateral knees and 
stated "[e]xamination of the right and left knees reveals 
the joint spaces and articular surfaces within normal limits.  
There is no fracture.  There is no dislocation.  Soft tissues 
are unremarkable and patellas are intact."  The diagnosis 
was congenital patellar dislocation and abnormal tracking, 
chondromalacia, and confounding symptoms.  The report stated 
that the examiner was "[n]ot able to quantify effects on 
occupation or daily activities due to malingering."

The veteran's service-connected right knee disorder is 
currently evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260, which 
contemplates flexion that is limited to 45 degrees.  Flexion 
that is limited to 30 degrees warrants a 20 percent rating, 
and flexion that is limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Extension that is limited to 5 degrees is noncompensable, 
extension that is limited to 10 degrees warrants a 10 percent 
rating, extension that is limited to 15 degrees warrants a 20 
percent rating, extension that is limited to 20 degrees 
warrants a 30 percent rating, extension that is limited to 30 
degrees warrants a 40 percent rating, extension that is 
limited to 45 degrees warrants a 50 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2006).  The normal 
range of motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II (2006).

A rating in excess of 10 percent is not warranted for right 
knee chondromalacia.  The medical evidence shows that the 
veteran's right knee is currently limited in motion to 110 
degrees of flexion.  While the veteran demonstrated a 
limitation of motion on flexion of 100 degrees in December 
2004, there is no medical evidence that the veteran's right 
knee limitation of flexion has ever been less than 45 degrees 
during the period on appeal.  Accordingly, a rating in excess 
of 10 percent is not warranted under Diagnostic Code 5260.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  In addition, a 
separate rating for limitation of extension is not warranted, 
as the record shows that the veteran has full range of motion 
on extension.  While limitation of extension to 15 degrees 
was observed in December 2004, an examination conducted just 
one hour prior to that observation found that the veteran had 
a full range of motion.  In addition, subsequent medical 
reports from March 2005, July 2005, November 2005, and April 
2006 found no limitation of motion on extension.  In this 
regard, the Board emphasizes that in a claim for an increased 
rating, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
Accordingly, a separate rating is not warranted under 
Diagnostic Code 5261.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5261; see also VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

The veteran has reported right knee pain on use, a contention 
which is substantiated by the evidence of record.  However, 
the medical evidence of record does not show that the 
veteran's right knee is additionally limited in extension by 
pain and pain has already been taken into account by the 
limitation of flexion to 110 degrees in April 2006.  
Accordingly, there is no medical evidence of record that the 
veteran currently experiences pain which causes additional 
limitation of motion beyond that contemplated by the assigned 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).

As for other provisions under the Schedule, the veteran's 
right knee is not currently ankylosed or unstable, there is 
no impairment of the tibia and fibula, there is no genu 
recurvatum, there is no dislocated semilunar cartilage, and 
there are no symptoms from the removal of semilunar 
cartilage.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5256, 
5257, 5258, 5259, 5262, 5263 (2006); see also VAOPGCPREC 23-
97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 
56704 (1998).  The Board notes that the veteran has reported 
incidents of subluxation and instability and has been 
prescribed a knee brace.  However, the January 2005 VA 
orthotic lab report stated that the veteran's knee brace was 
for unloading and osteoarthritis.  Instability and 
subluxation were not found on examination.  There is no 
objective medical evidence of record that demonstrates 
subluxation or instability.  Accordingly, a separate 
evaluation is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left knee disorder, to include as 
secondary to service-connected right knee chondromalacia, is 
denied.

An increased evaluation for service-connected right knee 
chondromalacia is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


